Order, Supreme Court, Bronx County (George Friedman, J.), entered on or about August 16, 1999, which granted defendants’ motion to change venue from Bronx County to Westchester County, unanimously affirmed, without costs.
The change of venue to Westchester County was a proper exercise of discretion once the former co-plaintiff, whose residence was the basis for placing venue in Bronx County, settled *269her claims against defendants, given that Westchester is the residence of the sole remaining plaintiff and the action has no other connections to Bronx County (cf., Tamburro v International Bus. Machs. Corp., 234 AD2d 535; Matter of Schulz v New York State Legislature, 252 AD2d 717, 718; cf. also, Emerick v Metropolitan Transp Auth., 272 AD2d 150; Malina Yin Fong Chow v Long Is. R. R., 202 AD2d 154). Concur — Williams, J. P., Tom, Ellerin, Rubin and Saxe, JJ.